THE THIRTEENTH COURT OF APPEALS

                                   13-17-00322-CV


                                Arvind Kumar Chappa
                                         v.
                               Arpitha Maddaru Prasad


                                  On appeal from the
                    267th District Court of Calhoun County, Texas
                             Trial Cause No. 16-04-2708


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant.

      We further order this decision certified below for observance.

March 15, 2018